Citation Nr: 0100543	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected right elbow disability, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1982 to 
March 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in May 1999 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
disability rating in excess of 10 percent.  A notice of 
disagreement (NOD) was received in May 1999, a statement of 
the case (SOC) was issued in July 1999, and a substantive 
appeal (SA) was received in September 1999.


FINDING OF FACT

The veteran's service-connected right elbow disability is 
manifested by complaints of pain, x-ray evidence of 
degenerative arthritis; on clinical examination, flexion was 
to 120 degrees, extension was to 45 degrees, pronation was to 
90 degrees, and supination was to 60 degrees and no 
additional functional loss was noted due to pain, weakness, 
fatigue or incoordination.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 10 percent for service-connected right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5207.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected right elbow disability, 
which is currently rated as 10 percent disabling.  After 
noting that the claims file includes the veteran's service 
medical records (SMRs), VA examination reports, other VA and 
private medical records, and the veteran's variously dated 
written statements, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991) or under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14.  According to 
38 C.F.R. § 4.71a, Plate I, normal elbow motions are as 
follows:  extension to 0 degrees, flexion to 145 degrees, 
pronation to 80 degrees, supination to 85 degrees.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pursuant to an April 1998 rating decision, the veteran was 
initially granted service connection for a right elbow 
disability and assigned a 10 percent disability rating.  This 
10 percent disability rating has remained in effect ever 
since.

Medical records dated in February 1997 show treatment for an 
inability to straighten the right elbow and accompanying 
pain.  Right elbow flexion contracture was reported.  A 
contemporaneous VA radiology report reveals a flexion 
deformity of the right elbow with a narrowing of the joint 
space of the right elbow that could be the result of 
degenerative arthritis.

An April 1997 VA examination report recounts the relevant 
medical history.  On clinical examination, the right elbow 
flexed from 40 degrees to 120 degrees and he was unable to 
touch his shoulder with his right fingers.  Supination was 60 
degrees.  Comparative circumferential measurements were as 
follows:  mid-biceps, right 17 3/4 inches, left 18 inches; 
elbows both 15 inches; forearms, right 15 inches and left 15 
1/4 inches.  The conclusion was a developmental deformity of 
the right elbow, established prior to service, but aggravated 
by service, with limited flexion, extension, and supination.  

VA treatment records for the period April 1997 to December 
1998 show that the veteran was seen several times for 
moderate to severe flexion contracture of the right elbow, 
with extension to 45 degrees.  An August 1997 private 
treatment record also shows that the veteran suffers from 
moderate flexion contracture of the right elbow.  

An April 1999 VA examination report notes the veteran's 
medical history concerning his right elbow and current 
complaints of pain and reduced range of motion.  The veteran 
reported that his problem was lack of full range of motion.  
He indicated that he could use a wrench and screwdriver 
without problems.  He reported an occasional weather effect 
with increased pain during inclement weather and stated that 
he took aspirin occasionally for the pain.  Range of motion 
for the right elbow was as follows:  elbow flexion from 40 
degrees to 130 degrees on the right and from 35 to 125 
degrees on the left; supination was to 60 degrees 
bilaterally, pronation to 90 degrees bilaterally; he was 
unable to touch his fingers to his shoulder.  There was no 
weakness detected with flexion or supination against 
resistance, no instability of the elbow joint, nor was there 
excess fatigability.  The examiner notes that X-rays of the 
right elbow show evidence of an old compression fracture of 
the radial head and degenerative change in the fossa of the 
elbow joint.  The diagnosis was traumatic arthritis of the 
right elbow, with limitation of motion.  

An August 1999 record from the VA orthopedic clinic notes 
that the veteran suffers from a 30 percent disability due to 
supination of the right forearm secondary to an old fracture 
of the right elbow with residual arthritis, including calcium 
deposits.  Right elbow extension was reported as -45 degrees.

The veteran's disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207, which provides the guidelines 
for evaluating limitation of extension of the forearm.  Under 
this regulation, the assignment of the minimum 10 percent 
disability rating is applicable when forearm extension is 
limited to either 45 degrees or 60 degrees.  The next higher 
20 percent disability rating is not available unless 
extension is limited to 75 degrees. 

In evaluating the veteran's right elbow disability, the Board 
has also considered various other diagnostic codes for elbow 
disability which provide for disability ratings in excess of 
10 percent.  However, there is no showing of ankylosis to 
allow for rating under Code 5205, nor is there limitation of 
flexion to 90 degrees to allow for a rating in excess of 10 
percent under Code 5206.  As extension is shown to be to 120 
degrees, Code 5208 is not applicable.  Finally, since 
pronation is to 90 degrees, a rating in excess of 10 percent 
is not available under Code 5213. 

The Board acknowledges the August 1999 VA clinical record 
noting that the veteran suffers from a 30 percent disability 
of supination of the right forearm secondary to an old 
fracture of the right elbow with residual arthritis.  
However, the Board notes that under Diagnostic Code 5213, a 
minimum 10 percent rating requires that supination be limited 
to 30 degrees.  It is true that the reported supination to 60 
degrees is approximately 30 percent less than normal which is 
deemed to be 85 degrees under 38 C.F.R. § 4.71a, Plate I.  
However, the diagnostic criteria set forth by regulation is 
binding on the Board and there is no basis for a rating in 
excess of 10 percent for supination to 60 degrees. 

The Board has also considered the contention made by the 
veteran's accredited representative that the veteran should 
be granted a separate 10 percent rating for arthritis of the 
right elbow in addition to the 10 percent assigned under 
Diagnostic code 5207, as such relief would not amount to 
pyramiding pursuant to 38 C.F.R. § 4.14.  The pertinent 
rating criteria for arthritis call for evaluation under 
limitation of motion codes.  38 C.F.R. § 5003.  As the 
veteran is being evaluated under range of motion criteria, a 
separate rating for arthritis is not available. 

In addition, the Board has noted the veteran's contention 
that the elbow pain he suffers and his inability to touch his 
right shoulder with his fingers were not considered.  The 
medical evidence does support the veteran's complaints of 
pain as well as the inability to touch his right shoulder 
with his fingers.  In this regard, the Board acknowledges 
that where functional loss is alleged due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in addition to the schedular criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-208 (1995).  Moreover, as the 
veteran appears to suffer from arthritis of the right elbow, 
38 C.F.R. § 4.59 has also been considered.  The Board also 
notes that the circumferential measurements on the right are 
slightly less than on the right.  However, there is no 
persuasive showing in the present case that there is in fact 
additional functional loss due to pain, weakness, fatigue or 
incoordination to effectively limit motion to such a point 
where a rating in excess of 10 percent is warranted under any 
applicable diagnostic criteria.  The fact that the veteran 
suffers pain is recognized, and the Board also does doubt 
that the right elbow disability results in some weakness, 
fatigue and incoordination, as well as some increase due to 
weather changes as reported by the veteran.  However, in 
order to warrant a higher rating it must be demonstrated that 
there is additional functional loss so as to effectively 
limit motion to some point at which applicable diagnostic 
codes provide for a 20 percent rating.  The evidence does not 
show such additional functional loss in this case, at least 
at this time. 

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) as well 
as the newly enacted provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  However, there is not an approximate balance of 
positive and negative evidence to otherwise permit a 
favorable determination.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

